DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-13 in the reply filed on 8/25/2022 is acknowledged.
Claims 14-16 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the conductive fiber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
Claim 11 refers to “white light” which is defined in the specification as 300-1000nm (wavelength).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU et al. (US 2015/0056435) in view of KURIKI et al. (US 2011/0094651); QI et al. (US 2015/0086805); HUIZING et al. (US 2014/0319706); KIM et al. (US 2021/0174986); and NUKUI et al. (US 2012/0070621).
Regarding claims 1, 7 and 8,
	HSU teaches a transparent conducting electrode (TCE) [0011]. The process is described at [0076] and fig. 7. The method includes electrospinning mesoscale wires that can be transferred onto a silver nanowire transparent electrode [0085]. The silver nanowire electrode is deposited before the electrospun wire are applied, see Fig. 7. Thereafter, the junctions are annealed and roll pressed [0062] and [0095].
	HSU teaches making a metal nanowire network by spin coating but does not teach forming the metal nanowire network onto a sheet that is unwound. However, KURIKI teaches that when depositing a network of metal nanowires onto a substrate, the substrate can be a web coating process in which a substrate 12  is unwound from a supply roll 148, see fig. 3. The deposition 164 is not particularly limited and can be spraying, painting or another wet deposition [0081]. Continuous deposition allows for high rate and low-cost processing [0105]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to adapt the deposition of HSU into a continuous deposition process as described in KURIKI to increase throughput.
	HSU teaches electrospinning mesoscale wires (a fiber) and coating the electrospun wire with metal but does not teach electrospinning metal fibers. However, However, QI teaches that when making an electrospun metal structure, a coaxial electrospinning can be performed with a polymer that is later decomposed (removed) abstract. The decomposition can occur at relatively low temperatures [0004]-[0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to electrospun the metal fibers according to the method of QI to form an electrospun metal structure at relatively low temperatures.
The references teach electrospinning metal fibers but do not teach doing so on an unwound substrate. However, HUIZING teaches that when electrospinning, the target can be a continuous web as shown in Fig. 1B. HUIZING teaches that electrospinning can be performed directly on a web by positioning a ground collector 130 below the substrate with a series of electrospinning syringes 115 above the substrate [0102]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the electrospun mesoscale wires directly on the substrate in HSU because it allows for continuous processing (higher rate and lower cost processing). 
	HSU teaches annealing (sintering) the electrode but does not teach photonically sintering. However, KIM teaches that when sintering a nanowire network, the sintering can be performed by a filtered light [0034]. The wire dispersion and light sintering can also be performed in a continuous process [0035]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform the annealing/sintering of HSU by the light sintering of KIM as a simple substitution of known sintering techniques for nanowire networks in transparent electrodes. Furthermore, the light sintering of KIM can be performed in a continuous process which permits faster processing at lower cost.
	HSU teaches pressing the electrode with a roller but does not teach patterning with a patterned roller. However, NUKUI teaches that when making a transparent conductive film from fiber shaped conductive substances, a pressing roller can have prominences and depressions that ensure uniform dispersion of material for uniform light transmissivity over the entire region [0033]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to form the prominences and depressions of NUKUI in the transparent conductive layer of HSU to ensure uniform light transmissivity.
Regarding claim 6,
	KURIKI teaches a drying station 176 is positioned after the deposition station 164 [0082]. The rinse station is optional [0082] so the drying can occur directly after deposition.
Regarding claim 9,
	The decomposition of the polymer (by heat) is considered a sintering step. In addition, the light irradiation for fusing the nanowire network is considered to also fuse the electrospun fibers. In addition or alternatively, the molding step in which the fibers and nanowires are physically molded together is considered a “fusion”.
Regarding claim 10,
	The references do not teach the relatively loading of the fibers and nanowires per unit area of the first sheet. However, the references teach making a transparent conductive material. The more metallic material that is loaded onto the first sheet, the less transparent the coating becomes (evidenced by the fact that metals are not transparent). However, if more metallic material is loaded onto the surface the resistivity of the conductive layer will decrease (evidenced by the fact that metals are electrically conductive). Accordingly, when making a transparent conductive layer, the amount of loading is a result effective variable that can be manipulated to achieve a desired engineering specification by trading properties resistivity for transparency.
Regarding claim 12,
	The diameter of the mesoscale wires can be 5 microns [0051] and the nanowires have a diameter of 1-300nm [0054]. The ratio of the diameters overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 13,
	HSU teaches the nanowires are silver while the electrospun fibers are copper [0085].
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU et al. (US 2015/0056435) in view of KURIKI et al. (US 2011/0094651); QI et al. (US 2015/0086805); HUIZING et al. (US 2014/0319706); EDLITZ (US 2020/0376879); and NUKUI et al. (US 2012/0070621).
Regarding claim 1,
	HSU teaches a transparent conducting electrode (TCE) [0011]. The process is described at [0076] and fig. 7. The method includes electrospinning mesoscale wires that can be transferred onto a silver nanowire transparent electrode [0085]. The silver nanowire electrode is deposited before the electrospun wire are applied, see Fig. 7. Thereafter, the junctions are annealed and roll pressed [0062] and [0095].
	HSU teaches making a metal nanowire network by spin coating but does not teach forming the metal nanowire network onto a sheet that is unwound. However, KURIKI teaches that when depositing a network of metal nanowires onto a substrate, the substrate can be a web coating process in which a substrate 12  is unwound from a supply roll 148, see fig. 3. The deposition 164 is not particularly limited and can be spraying, painting or another wet deposition [0081]. Continuous deposition allows for high rate and low-cost processing [0105]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to adapt the deposition of HSU into a continuous deposition process as described in KURIKI to increase throughput.
	HSU teaches electrospinning mesoscale wires (a fiber) and coating the electrospun wire with metal but does not teach electrospinning metal fibers. However, However, QI teaches that when making an electrospun metal structure, a coaxial electrospinning can be performed with a polymer that is later decomposed (removed) abstract. The decomposition can occur at relatively low temperatures [0004]-[0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to electrospun the metal fibers according to the method of QI to form an electrospun metal structure at relatively low temperatures.
The references teach electrospinning metal fibers but do not teach doing so on an unwound substrate. However, HUIZING teaches that when electrospinning, the target can be a continuous web as shown in Fig. 1B. HUIZING teaches that electrospinning can be performed directly on a web by positioning a ground collector 130 below the substrate with a series of electrospinning syringes 115 above the substrate [0102]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the electrospun mesoscale wires directly on the substrate in HSU because it allows for continuous processing (higher rate and lower cost processing). 
	HSU teaches annealing (sintering) the electrode but does not teach photonically sintering. However, EDLITZ teaches that when sintering a deposited metal nanoparticles, the sintering can be performed by pulsed LEDs [0041]. The specific wavelength depends on the nanoparticle size but specifically teaches using wavelengths within the range of white light [0028]. The irradiation is configured to be occurring as a substrate is moving (continuous process) [0032]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform the annealing/sintering of HSU by the light sintering of EDLITZ as a simple substitution of known sintering techniques for deposited layers of metal nanoparticles. 
	HSU teaches pressing the electrode with a roller but does not teach patterning with a patterned roller. However, NUKUI teaches that when making a transparent conductive film from fiber shaped conductive substances, a pressing roller can have prominences and depressions that ensure uniform dispersion of material for uniform light transmissivity over the entire region [0033]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to form the prominences and depressions of NUKUI in the transparent conductive layer of HSU to ensure uniform light transmissivity.
Regarding claim 11,
	EDLITZ teaches a light intensity of 16-10,000 W/cm2, a pulse frequency of 1.0 kHz to 10.0MHz, and substrate speed [0032]. However, without knowing pulse duration or irradiation area, the total J/cm2 cannot be determined. However, the reference generally teaches using a process controller to control light intensity, substrate speed, pulse frequency and duration. At the time of filing the invention it would have been prima facie obvious to find an optimized and workable parameters to accomplish sintering using the process controller in EDLITZ. 
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2,
	The examiner was unable to find prior art teaching the patterning roll with protrusions that contact the first sheet and transfer the fiber-nanowire network to a second sheet unwound from a wound state. The examiner notes that the contact of the protrusions on a roller is similar to a relief printing process. However, relief printing typically deposits material directly onto protrusions of the roller and directly transferred to the target substrate. In contrast, the claimed pattern roll picks up material from a first substrate. When selectively coating a pattern to a cylinder, intaglio printing is commonly performed in which grooves of a first substrate are filled with material by doctor blade/squeegee and transferred to a roller which prints onto a target substrate. 
	The examiner further notes that if the relief pattern on the roller can cleanly pick up a pattern of material from the first substrate, it could simply pick up a negative pattern and the first substrate would have the desired pattern for the transparent electrode. In addition, a combination with a general relief printing process would not have a reasonable expectation of success because in order for the pattern to be picked up cleanly by the relief pattern it would need to cleave the fibers formed by the electrospinning process that protrude from the edges of the relief pattern.
	Claims 3-5 depend from claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712